Citation Nr: 0426175	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of service-connected bilateral knee injury, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945, and from February 1951 to October 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied an evaluation higher 
than 10 percent for service-connected bilateral knee injury 
residuals.  Appeal to the Board was perfected.

In lieu of a hearing before a Veterans Law Judge of the 
Board, in July 2003, the veteran personally testified at a 
hearing before a Decision Review Officer at the RO.  The RO 
hearing transcript is of record.  

On September 16, 2004, the Board granted the veteran's motion 
to advance his appeal on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that a remand is warranted.  The record includes 
private medical records and a VA general medical examination 
report dated after September 2003, after the issuance of the 
Supplemental Statement of the Case (SSOC).  As these records 
pertain to treatment and care rendered after the date on 
which this SSOC was prepared, they could not have been 
included in the discussion in the SSOC and are not 
duplicative of evidence of record before the issuance of the 
SSOC.  It is noted that these "new" records pertain, at 
least in part, to treatment for knee symptoms and 
osteoarthritis in the knees, and thus, are relevant to the 
matter on appeal.  It is further noted that these records 
apparently were associated with the claims folder before 
certification of the appeal to the Board in August 2004, but 
no revised SSOC indicating RO review and consideration of 
these records is in the claims folder.
 
When the RO receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the Statement of the Case or the most recent 
SSOC, whichever applies, and such evidence is received before 
certification of appeal to the Board, it must prepare an SSOC 
(or updated SSOC) that includes a review of such evidence.  
38 C.F.R. § 19.31(b)(1) (2003).  In such a situation, the 
Board remands the appealed claim for further evaluation and 
adjudication by the RO.  See 38 C.F.R. § 19.37(a) (2003).  

In light of the foregoing, while the Board regrets the delay 
in the adjudication of this claim on its merits, a remand is 
in order.  This claim is remanded, via the AMC in Washington, 
D.C., for the following actions:

1.  The RO should first ask the veteran 
whether there is other evidence relevant 
to the bilateral knee disability claim 
that has recently come into existence and 
not currently in the claims folder.  If 
so, such evidence should be obtained and 
associated with the claims folder and 
considered in connection with 
readjudication of the claim and issuance 
of an updated SSOC.   

2.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 (VCAA), as amended, and VA 
regulations implementing VCAA have been 
accomplished.  

3.  The RO, as the agency of original 
jurisdiction, must review the entire 
record, including evidence of record 
after the issuance of the September 15, 
2003 SSOC, issue an updated SSOC, and 
readjudicate the claim of entitlement to 
an evaluation higher than 10 percent for 
service-connected bilateral knee injury 
residuals.  The veteran and his 
representative must be provided an 
appropriate amount of time to respond to 
the revised SSOC.  

4.  The requirements of VCAA, VA 
regulations implementing VCAA, and 
applicable legal precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), continue to be binding on remand 
and on further action by the RO.         

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
matter.  

No action by the veteran is required until he receives 
further notice; however, the veteran and his representative 
have the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




